Citation Nr: 0100128	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
 in Manila, the Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).








REMAND

The veteran had active duty in December 1941 and from May 
1944 to April 1945.  He died in August 1987. The official 
death certificate indicates that the cause of death was 
chronic bronchitis. At the time of the veteran's death, 
service connection was in effect for residuals of multiple 
gunshot wounds, rated in combination as 50 percent disabling. 
The appellant in effect contends that the service-connected 
gunshot wound residuals contributed significantly and 
materially to the veteran's demise. She further maintains 
that these disabilities were in fact 100 percent disabling 
for the 10 years prior to his death.

Service connection for the cause of the veteran's death was 
denied by the RO in November 1987. As the RO has noted, a 
notice of disagreement was received from the appellant the 
following month. Accordingly, this issue is being adderessed 
on th its merits.

In Marso v. West, 13 Vet.App. 260, 267 (1999), the Court of 
Appeals for Veterans Claims held that a survivor of a 
deceased veteran is eligible for DIC under section 1318(b)(1) 
if: (1) the veteran was in actual receipt of a 100% 
disability rating for the statutory period of time; (2) the 
veteran would have been in receipt of a 100% disability 
rating for such period of time but for CUE in a final rating 
or Board decision; or (3) if under the specific and limited 
exceptions under Carpenter and Wingo the veteran was 
"hypothetically" entitled to a 100% disability rating for the 
required period of time:

		(i) Carpenter V. West, 11 Vet.App. 140 (1998): 
hypothetical entitlement claims are available for claims 
filed prior to the promulgation of 38 C.F.R. § 20.1106 in 
March 1992 for cases where a final decision was made on the 
matter in question during the veteran's lifetime.
	
(ii) Wingo V. West, 11 Vet.App. 307 (1998): 
hypothetical entitlement claims are available when the 
veteran never filed a claim for VA benefits during his or her 
lifetime.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The claims folder should be referred 
to an appropriate specialist, who should 
provide opinions to the following 
questions:

A)  What is the likelihood that the cause 
of the veteran's death, chronic 
bronchitis, had its onset in or was 
otherwise related to his period of active 
duty?

B)  What is the likelihood that the 
service-connected gunshot wound residuals 
contributed substantially or materially 
to the veteran's death?

C)  What is the likelihood that 
debilitating effects and general 
impairment of health due to the gunshot 
wound residuals left the veteran less 
capable of resisting the effects of the 
fatal chronic bronchitis?

D) What is the likelihood that the 
gunshot wound residuals accelerated the 
veteran's death due to chronic 
bronchitis?

The claims file, including a copy of this 
remand, should be made available to the 
physician for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  All opinions 
expressed should be accompanied by a 
written rationale.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The issues on appeal again should be 
considered by the RO. If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





